


Exhibit 10.1

CNET Networks 2005 Incentive Plan:
Plan Description
Top Four Executive Officers (CEO, COO, CFO, and Corporate VP, Strategy)
Effective for plan year 2005


Plan Objective

CNET Networks 2005 Incentive Plan is designed to reward eligible participants
for their efforts toward the accomplishment of the company’s goals for Net
Income.

Eligibility

The participants in the 2005 Incentive Plan are the Top Four Executive Officers
(CEO, COO, CFO, and Corporate VP, Strategy). All employees whose jobs have been
defined as eligible can participate, provided that they have been hired or
promoted to an incentive eligible position by October 1, 2005.

Employees who are hired or promoted into an incentive eligible position mid-way
during a 6-month incentive period will have any payout prorated based on the
length of time employed during the 6-month incentive period.

Effective Date of 2005 Incentive Plan

The 2005 Incentive Plan is in effect for calendar year 2005.

Plan Administration

CNET Networks’ Board of Directors’ Compensation Committee (“The Compensation
Committee”) is responsible for administering the 2005 Incentive Plan in its sole
discretion and judgment. They will review the quality of CNET’s earnings,
strategic ratings and recommended incentive payments and make the final,
unreviewable decision on all matters related to the 2005 Incentive Plan. CNET
Networks and the Compensation Committee may amend, suspend or terminate the 2005
Incentive Plan at any time and in such manner and to such extent as they deem
advisable. The Compensation Committee shall have the authority to (a) make
adjustments to the company’s or a business unit’s financial targets to take into
account significant events such as a significant acquisition or a significant
business shutdown, an impairment, or other extraordinary event and (b) to
determine whether the company has met its financial targets.

Employee Incentive Opportunity

Each eligible role is assigned a target incentive opportunity by the
Compensation Committee, expressed as a dollar amount for the performance period.
The target is communicated to the individual in that role.

Any employee who has been hired or newly promoted into an eligible position
after October 1, 2005 will not be eligible to participate in the 2005 incentive
plan. Employees who receive target incentive opportunity changes during the year
will have any payout prorated based on the number of months at each target
incentive opportunity, unless otherwise provided by the Compensation Committee
at the time that a change is made.

Actual target incentive opportunity amounts will be discussed with participants
by his/her manager or the Compensation Committee on an individual basis.

Components of Target Opportunity

The incentive components for the eligible employees are as follows:

100% of target opportunity will be based on consolidated company financial
performance, with 50 % of the target based on the company’s achievement of its
Revenue targets and 50% of the target based upon its achievement of its Net
Income targets

Incentive Payouts

Based on Company’s financial performance on Revenue and Net Income, individual
payouts may exceed 100% of target opportunities. The maximum payout is 300% of
the target payout provided the 2005 revenue number is achieved at 100% or
greater. If the 100% or greater of the revenue target is not achieved, the
maximum financial payout is 200%. The financial targets are determined by the
Compensation Committee.

(See Addendum for additional information on financial targets and the payout
table.)

Timing of Payouts

Payouts may occur two times during the year after the close of the 2nd and 4th
quarters.

1st half results against annual threshold = 25% of financial target opportunity
payout in Q3 2005 (25% shall be the maximum payout even if financial performance
is ahead of target)

Full year results against annual threshold = 75% of financial target opportunity
payout in Q1 2006 (or such greater or lesser percentage payout based on the
actual financial results)

Operating Guidelines

New Hires

New hires are eligible for a prorata payout from the date of hire for those
positions that are eligible, as determined by the Compensation Committee. Any
new hire whose start date is after October 1, 2005 will be eligible to
participate in the incentive plan in 2006.

Promotion-New to the Incentive Plan or an incentive opportunity that increases
Payment will be prorated and calculated based on the date of promotion or hire.
If the promotion or hire to an incentive eligible position is after October 1,
2005 then he/she will be eligible to participate in the incentive plan in 2006
Employees who move into a higher/lower target level any time during the year
will have any payout based on the number of months at each target incentive.

Part-Time/Full-Time Status Change

The prorated incentive opportunity will be used to calculate the incentive
payment. If the status change is effective between the 1st and 15th of the
month, he/she is credited for a full month with the new incentive opportunity.
If the status change is effective between the 16th and 31st of the month, he/she
is credited for ½ month of the new incentive opportunity.

Terminations Voluntary/Involuntary

No payment for results during the specific measurement period, unless employed
in good standing at the end of December 31, 2005

Retirement

For employees who retire in 2005 a prorated payment will be made based on
business results after the end of the Performance Period, at the same time as
other normal 2005 Incentive Plan payments are made.

The retiree will be given full credit for the month in which he/she retires.

Death

The company will pay the employee’s designated beneficiary or estate a prorated
amount based on business results after the end of the performance period, at the
same time as other normal 2005 incentive payments are made.

The 2005 Incentive Plan Document is the governing document in all CNET 2005
Incentive Plan matters.

CNET Networks reserves the right to amend, discontinue or make significant
changes in the plan at any time and for any reason it deems sufficient.